 In the Matter of GENERAL ELECTRIC COMPANYandINTERNATIONALFEDERATION OF ARCHITECTS, ENGINEERS, CHEMISTS & TECHNICIANS(CIO)-CHAPTER 13Case No. 4-R-1348.-Decided July 6, 1944Messrs. Robert Paxton, C. H. Black,andV. L. Cox,of Philadelphia,Pa., for the Company.Messrs. Saul C. WalbauntandTheodore Vincent,of Philadelphia,Pa., andMr. Martin Cooper,of New York City, for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THECASEUpon petition duly filed by International Federation of Architects,Engineers,Chemists & Technicians (CIO)-Chapter 13,,herein calledthe, Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of General Electric Com-pany, Philadelphia, Pennsylvania, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due-notice before Goeffrey J. Cunniff, Trial Examiner.On May10, 1944, the Board ordered the record reopened and a further hearingheld for the purpose of adducing additional evidence with respect to,the supervisory status of certain employees.Upon due notice to theparties, said hearing was held at Philadelphia, Pennsylvania, onMay 25 and 26, 1944, before Geoffrey J. Cunniff, Trial Examiner.At both hearings, the Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses;and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Following each hearing,the Company filed a motion for the correction of certain errors in,the transcript.No objection having been made, the motions arehereby granted and the transcripts are ordered corrected accordingly.All parties were afforded opportunity to file briefs with the Board.57 N. L.R. B., No. 15.601248-44-vol. 57-781 ' , 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entirerecord' in the case, the Board snakes the following :I.THE BUSINESS OF THE COMPANYGeneral Electric Company is a New York corporation with its prin-cipal office at Schenectady; New York.The Company operatesplants located throughout the United States.This proceeding con-cerns the employees of the Company working in its Philadelphia andDarby, Pennsylvania, plants, where the Company is engaged in the -_manufacture of switchgear and electrical control equipment:An-nually,.the,Company uses raw materials at its Philadelphia and Darbyplants of'a value in excess of $10,000,000, of which approximately 60percent is'received at such plants from points outside the Common-wealth of Pennsylvania.The Company annually produces finishedproducts at these 2 plants of a value in excess of $10,000,000, of, whichapproximately 80 percent is shipped to points outside the Common-wealth 'of Pennsylvania._The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Federation of Architects, Engineers, Chemists &Technicians (CIO)-Chapter 13, is a labor organization affiliated withthe Cangress of Industrial Organizations, admitting to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATION 'The Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board.A statement prepared by a Field Examiner, introduced in evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit'hereinafter found to be appropriate?We find that a question affecting commerce has arisen- concerning,the representation of employees' of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Union requests a unit embracing all draftsmen and engineersin the Company's Philadelphia and'Darby plants, excluding non-tech-IThe Field Examiner reported that the Union submitted 218 application cards bearingnames of persons appearing on the CommDy's pay roll of March 3, 1944There'are approxi-mately 455 emloyees in the unit alleged by the Union to be appropriate, of whom 134 areengineers and the i emamder draftsmenOf the 218 application, cards submitted by theUnion,29 bear names of engineers and 189 bear names of draftsmen. GENERAL ELECTRIC' COMPANY83nic,al,'clerical, and supervisory employees.The Company is opposedto any type of unit which would include engineers but does not ob-ject to a unit confined solely to draftsmen. In the event that. the Boardfinds that engineers may properly be represented for the purposes ofcollective bargaining, the Company requests that they be included ina separate unit.The record shows that the duties of engineers and draftsmen aretechnical in nature, that both, classifications work side by side, andthat the work of one group complements that of the other. Bothgroups are salaried employees, enjoy the same privileges with respectto sick and benefit plans, and have a common vacation plan in whichthe hourly paid employees do not participate.However, the record also shows that, in the main, engineers aretechnical school graduates, or draftsmen who have by home study orextension courses acquired the equivalent of a technical school edu-,cation, while draftsmen, in general, have only the ordinary technicalskills associated with their work.Moreover, the-duties, responsibili--ties, and problems of engineers are substantially different from thoseof draftsmen, in that the engineers develop ideas which they expressin rough sketches, while the draftsmen are required only to trans-late such sketches into formal drawings and prints. ,The record fur-ther shows that the salary of the average engineer is substantiallyhigher than that of the average draftsman.'In view of these circumstances, we are of the opinion that the en-gineers form a well-defined, homogeneous group of employees en-titled to representation and an opportunity to voice their desire inthe choice of a 'bargaining agent in a voting group separate from thatWe are also of the opinion that if both the en-gineers_and draftsmen, in separate voting groups, select the Union,they may together constitute an appropriate unit.Accordingly, weshall make no final determination of the appropriate unit at this time,but shall defer such determination pending the results of the electionshereinafter directed.IThere remains for consideration a dispute between the parties withregard to section leaders of drafting.The Union seeks to includethem, whereas the Company urges their exclusion on the ground thatthey are supervisory employees.The record shows that section lead-ers of drafting schedule work for draftsmen, instruct and rate suchemployees, and are responsible for the quality and quantity of theirwork.They have authority effectively to recommend promotion, dis-ciplinary action, and dismissal of, employees under their supervision.We consequently find that section leaders of drafting are supervisoryemployees, and as such, we shall exclude them.We shall direct an election among the engineers in .the Company'sPhiladelphia and Darby plants and a separate election among the 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDdraftsmen in such plants, excluding no'n-technical and, clerical em-ployees, section leaders of drafting, and all other supervisory em-ployees with authority to hire, promote, discipline, discharge, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, who were engaged during the pay-roll periodimmediately preceding the date of the Direction of Elections, sub-ject to the limitations and additions set forth therein, to determinewhether or not each group desires to be represented by the Union.Upon the results of such elections will depend, in part, our determina-tion of the appropriate unit. If the employees of both groups selectthe Union as their bargaining representative, they shall constitute asingle appropriate unit; if, however, the employees of but one groupselect the Union as their bargaining representative, they alone shallconstitute the appropriate unit.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Artice III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General ElectricCompany, Philadelphia, Pennsylvania, separate elections by secretballot shall be conducted as soon, as possible, but not later than thirty(30) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Fourth Region, acting inthis matter as agent for-the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among (1) all engineers in the Company's Philadelphia and Darbyplants; and (2) all draftsmen in the Company's Philadelphia andDarby plants, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding non-technical and clerical employees,section leaders of drafting, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise' effectchanges in the status of employees, or effectively recommend such ac-tion, and excluding any employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections, to determine whether or not they desire to, berepresented by International Federation of Architects, Engineers,Chemists & Technicians, (CIO)-Chapter 13, for the purposes of'col-lective bargaining.